Citation Nr: 1631575	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-15 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from August 1953 to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the RO that, in pertinent part, denied a compensable disability rating for service-connected hepatitis B.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has retired and is no longer working.  He has not alleged that his service-connected disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Hepatitis B

In evaluating the Veteran's request for an increased disability rating, the Board has reviewed the medical evidence of record.

The Veteran contends that his service-connected hepatitis B is more severe than currently rated, and warrants an increased disability rating.  Records show that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected hepatitis B in August 2010.  At that time, the Veteran reported no current symptoms.  There was no evidence of malnutrition; abdominal examination was normal.  Since then, the Veteran has described a worsening of the disability.  He is competent to describe his symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected hepatitis B without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file, VA treatment records from April 2014 to present.  

2.  Afford the Veteran a VA examination to evaluate his hepatitis B. The entire claims file, to include this REMAND, must be available to the physician designated to examine the Veteran. 

The examiner should provide a description of the Veteran's symptomatology, and report whether the Veteran's hepatitis symptomatology is manifested by fatigue, malaise, anorexia, weight loss, hepatomegaly, nausea, vomiting, arthralgia, or right upper quadrant pain.  The examiner should also report as to the frequency and duration of such symptoms, and report whether the Veteran has had incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) and if so, the total duration of such incapacitating episodes in the last 12 months.  

3.  Thereafter, readjudicate the claim on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




